TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00291-CV



                              Doris Marroquin Terry, Appellant

                                                v.

                           Fairfield Financial Group, Inc., Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. 98-06624A, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING



               Appellant has filed an unopposed motion to dismiss her appeal advising that the

matters giving rise to this appeal have been fully settled and compromised.

               It appears to this Court that the motion should be granted. Tex. R. App. P.

42.1(a)(2). Accordingly, the instant appeal is dismissed on appellant’s unopposed motion.




                                                     ____________________________________

                                                     Jan P. Patterson, Justice

Before: Justices Kidd, Yeakel and Patterson

Dismissed on Appellant’s Unopposed Motion

Filed: April 11, 2002

Do Not Publish